Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1 and 8, the closest found prior art does not teach separately or in combination the claimed subject matter of an amplitude calculator that calculates a pulsation amplitude by use of the output value, the pulsation amplitude being a difference between a pulsation maximum and an average airflow or a difference between the pulsation maximum and a pulsation minimum, the pulsation maximum being a maximum value of pulsation generated in the airflow, the average airflow being an average value of the pulsation, the pulsation minimum being a minimum value of the pulsation; an average calculator that calculates the average airflow by use of the output value; a storage device that stores correction characteristics that each represents a relationship between the pulsation amplitude and a correction parameter in such a manner that the correction characteristics are correlated to different average airflows; a characteristic selector that selects a correction characteristic from among the correction characteristics stored in the storage device based on the average airflow calculated by the average calculator; a correction parameter acquirer that acquires the correction parameter corresponding to the pulsation amplitude calculated by the amplitude calculator by use of the correction characteristic selected by the characteristic selector; and an airflow corrector that corrects the airflow by use of the correction parameter acquired by the correction parameter acquirer.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
With regard to claim 12, the closest found prior art does not teach separately or in combination the claimed subject matter of an amplitude calculator that calculates a pulsation amplitude by use of the output value, the pulsation amplitude being a difference between a pulsation maximum and an average airflow or a difference between the pulsation maximum and a pulsation minimum, the pulsation maximum being a maximum value of pulsation generated in the airflow, the average airflow being an average value of the pulsation, the pulsation minimum being a minimum value of the pulsation; a correction parameter acquirer that acquires a correction parameter corresponding to the pulsation amplitude calculated by the amplitude calculator by use of a correction characteristic for performing correction of the airflow; an airflow corrector that corrects the airflow by use of the correction parameter acquired by the correction parameter acquirer; an average calculator that calculates the average airflow by use of the output value; a characteristic selector that selects the correction characteristic from reference information indicating a predetermined relationship between the correction characteristic and the average airflow for the acquisition of the correction parameter by the correction parameter acquirer; a coefficient calculator that calculates a conversion coefficient which is a ratio of the average airflow calculated by the average calculator to an average airflow corresponding to the correction characteristic selected by the characteristic selector; and an amplitude converter that converts the pulsation amplitude calculated by the amplitude calculator into a conversion amplitude by use of the conversion coefficient calculated by the coefficient calculator, the conversion amplitude being a value included in the correction characteristic that has been selected by the characteristic selector from the reference information, wherein the correction parameter acquirer acquires the correction parameter corresponding to the conversion amplitude converted by the amplitude converter by use of the correction characteristic selected by the characteristic selector.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        2/15/2022